                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


UNITED STATES OF AMERICA,                   )
                                            )
        Plaintiff,                          )               COMPLAINT FOR
                                            )               PERMANENT INJUNCTION
        v.                                  )
                                            )               Civil No. ____________________
BASIC RESET and                             )
BIOGENYX, sole proprietorships, and         )
FRED R. KAUFMAN III and                     )
KIMBERLY KAUFMAN, individuals,              )
                                            )
        Defendants.                         )
___________________________________________ )

                                          COMPLAINT

       Plaintiff, the United States of America, by its undersigned counsel, and on behalf of the

United States Food and Drug Administration (“FDA”), respectfully represents to this Court as

follows:

       1.        This statutory injunction proceeding is brought under the Federal Food, Drug, and

Cosmetic Act (the “Act”), 21 U.S.C. § 332(a), and the inherent equitable authority of this Court,

to permanently enjoin Basic Reset and Biogenyx, sole proprietorships (together, “Basic

Reset/Biogenyx” or the “company”) and Fred R. Kaufman III and Kimberly Kaufman, individuals

(collectively, “Defendants”) from:

            A.      Violating 21 U.S.C. § 331(d), by introducing or delivering for introduction, or

causing to be introduced or delivered for introduction, into interstate commerce new drugs, as

defined by 21 U.S.C. § 321(p), that are neither approved pursuant to 21 U.S.C. § 355(a) nor exempt

from approval pursuant to 21 U.S.C. § 355(i);




     Case 3:19-cv-00752 Document 1 Filed 08/26/19 Page 1 of 23 PageID #: 1
             B.      Violating 21 U.S.C. § 331(a), by introducing or delivering for introduction, or

causing to be introduced or delivered for introduction, into interstate commerce articles of food

(dietary supplements, as defined at 21 U.S.C. § 321(ff)) that are adulterated within the meaning of

21 U.S.C. § 342(g)(1) and/or misbranded within the meaning of 21 U.S.C. § 343;

             C.      Violating 21 U.S.C. § 331(k), by causing articles of food (dietary supplements,

as defined at 21 U.S.C. § 321(ff)) to become adulterated within the meaning of 21 U.S.C.

§ 342(g)(1) and/or misbranded within the meaning of 21 U.S.C. § 343, while such articles are held

for sale after shipment of one or more of their components in interstate commerce; and

             D.      Violating 21 U.S.C. § 331(a), by introducing or delivering for introduction, or

causing to be introduced or delivered for introduction, into interstate commerce a device, as

defined in 21 U.S.C. § 321(h), that is adulterated within the meaning of 21 U.S.C. § 351(f)(1)(B)

and misbranded within the meaning of 21 U.S.C. § 352(o).

        2.        Defendants label and distribute various types of products, including drugs, dietary

supplements, and a device. Defendants distribute their products to consumers nationwide from a

facility in Hendersonville, Tennessee.

        3.        Certain of Defendants’ products are drugs under the Act because they are intended

for use in diagnosing, curing, mitigating, treating, or preventing disease, such as inflammation,

chronic diarrhea, bacterial infections, head lice, and allergies, or because they are intended to affect

the structure or function of the body, such as toning muscles. Defendants’ drugs are unapproved

new drugs because they are not generally recognized as safe and effective, not approved by FDA,

and not exempt from the approval requirements.

        4.        Defendants’ dietary supplements are adulterated because they are prepared, packed,

or held under conditions that are not in conformance with the current good manufacturing practice



                                                   2

      Case 3:19-cv-00752 Document 1 Filed 08/26/19 Page 2 of 23 PageID #: 2
regulations for dietary supplements that are intended to ensure the quality of dietary supplements.

In addition, some of Defendants’ dietary supplements are misbranded because their labels do not

contain information required by law.

           5.   Defendants distribute a medical device that is adulterated because there is no

approved application for premarket approval on file with FDA and it does not fall within an

exemption from this requirement, and misbranded because Defendants failed to notify FDA of

their intent to introduce the device into interstate commerce for commercial distribution.

           6.   Beginning in 2012, FDA made Mr. Kaufman aware that he was violating the Act,

ultimately sending a Warning Letter in 2016. Despite repeated promises to fix the problems,

Defendants have not done so. Accordingly, the United States now seeks a permanent injunction

to bring Defendants’ operations into compliance with the law.

                                     Jurisdiction and Venue

           7.   This Court has jurisdiction over the subject matter and all parties to this action

under 21 U.S.C. § 332(a), 28 U.S.C. §§ 1331, 1337, and 1345, and personal jurisdiction over all

parties.

           8.   Venue in this District is proper under 28 U.S.C. § 1391(b) and (c).

                                           Defendants

           9.   Defendant Basic Reset/Biogenyx is composed of two sole proprietorships, Basic

Reset and Biogenyx.      Mr. Kaufman registered both sole proprietorships with the State of

Tennessee on April 29, 2019. Mr. Kaufman previously operated Basic Reset and Biogenyx as

Tennessee corporations, Basic Reset Inc. and Biogenyx, Inc. Mr. Kaufman dissolved Basic Reset

Inc. and Biogenyx, Inc. on April 30, 2019, and the corporations were terminated on May 17, 2019,

and May 23, 2019, respectively. Basic Reset/Biogenyx does business at 260 W. Main Street,



                                                 3

      Case 3:19-cv-00752 Document 1 Filed 08/26/19 Page 3 of 23 PageID #: 3
Suites 103 and 106D, Hendersonville, Tennessee 37075 (the “Facility”), within the jurisdiction of

this Court.

        10.     Fred R. Kaufman III is the sole proprietor of Basic Reset/Biogenyx, and had been

the president and owner of Basic Reset, Inc. and Biogenyx, Inc. He is the most responsible person

at the company and handles everything outside of customer service, including but not limited to,

website maintenance, product inquiries, finances, contract manufacturer communications, and has

the ability to hire and fire employees. Mr. Kaufman performs his duties at the Facility, within the

jurisdiction of this Court.

        11.     Kimberly Kaufman launched Basic Reset, Inc. with Mr. Kaufman in 2015. See

About Us, Basic Reset, https://www.basicreset.com/aboutus (last visited July 24, 2019). Prior to

the dissolution of Basic Reset, Inc. and Biogenyx, Inc. in April 2019, Ms. Kaufman served as the

treasurer for these corporations. Her duties at Basic Reset/Biogenyx include banking, assisting

distributors, and approving labels. She performs some of her duties at the Facility, within the

jurisdiction of this Court.

        12.     Basic Reset/Biogenyx is an own label distributor of various types of products,

including drugs, dietary supplements, and a device. Basic Reset/Biogenyx’s products include, but

are not limited to, AquaLyte, Bee Gold, Beta Factor, Body Mass Reset, CBD Reset, Dino-Min,

Earth Wash, Energy FX, GH-C, Ionyte, Mello-Tonin, Miracle Facelift Masque, Nuovi Firming

Masque, Nuovi Skin Toner, pH-FX, Q-min, SlimUp, TrimUp, and Vibrant Energy Drink.

        13.     Basic Reset/Biogenyx uses several different contract manufacturers to manufacture

the products it distributes. Some of Defendants’ products arrive pre-labeled from contract

manufacturers; however, Defendants also label many of their products in-house.




                                                4

      Case 3:19-cv-00752 Document 1 Filed 08/26/19 Page 4 of 23 PageID #: 4
       14.     Defendants receive their products from out-of-state contract manufacturers,

including from New Mexico and Florida. Defendants distribute their products to customers in

various states, including Arizona, Georgia, and Maryland.

       15.     Basic Reset/Biogenyx operates as a multi-level marketer. Basic Reset/Biogenyx

provides each “affiliate” with a website (affiliate name.basicreset.com). The websites for the

affiliates, according to Mr. Kaufman, are maintained by Basic Reset/Biogenyx.                Basic

Reset/Biogenyx also maintains a company website (www.basicreset.com), which is registered to

Mr. Kaufman and makes representations about Defendants’ products for the treatment of a variety

of diseases and/or for use in affecting the structure or function of the body. The company website

contains an online store where consumers can purchase Defendants’ products directly. Consumers

may also purchase products by calling Basic Reset/Biogenyx’s office. In addition to the company

website, there are several additional websites, such as www.aqualyte.info, www.beegold.info,

www.betafactor.info,      www.biogenyx.info,         www.cbd-reset.info,      www.dino-min.info,

www.earthwash.info,         www.gh-c.info,          www.inonyte.info,      www.mello-tonin.info,

www.nuovi.info, www.ph-fx.info, www.slimupnow.info, and www.trimup.info, which are

registered to Mr. Kaufman and include representations about Defendants’ products.

                               Defendants’ Violations of the Act

                                     Unapproved New Drugs

       16.     A product is a drug within the meaning of the Act if it is “intended for use in the

diagnosis, cure, mitigation, treatment, or prevention of disease in man,” 21 U.S.C. § 321(g)(1)(B),

or if it is “intended to affect the structure or any function of the body of man.” 21 U.S.C.

§ 321(g)(1)(C).




                                                5

     Case 3:19-cv-00752 Document 1 Filed 08/26/19 Page 5 of 23 PageID #: 5
       17.        Because a product’s intended use determines whether it is a drug, a product that

falls within the Act’s dietary supplement definition may also meet the Act’s drug definition if it is

intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease. See

21 U.S.C. § 321(ff).

       18.        The Act defines “label” as, inter alia, “a display of written, printed, or graphic

matter upon the immediate container of any article,” 21 U.S.C. § 321(k), and “labeling” as “all

labels and other written, printed, or graphic matter (1) upon any article or any of its containers or

wrappers, or (2) accompanying such article.” 21 U.S.C. § 321(m).

       19.        Defendants cause many of their products to be drugs within the meaning of the Act

because they make claims on their labeling establishing that their products are intended for use in

the cure, mitigation, treatment, or prevention of disease (“disease claims”).

       20.        In addition, Defendants cause some of their products (e.g., Nuovi Skin Toner and

Nuovi Firming Masque) to be drugs within the meaning of the Act because they make claims on

their labeling establishing that their products are intended to affect the structure or function of the

body (“structure/function claims”).

       21.        FDA reviewed Defendants’ labeling in July 2019 and identified disease claims and

structure/function claims, including, but not limited to, the following:

             A.      Bee Gold: “it can seem like a genuine miracle for people suffering with allergies

. . . like myself. Bee pollen was the first dietary supplement I took, after suffering with allergies

for 19 years. Finally, for the first time in my life, I felt wonderful, and was able to stop taking

allergy shots.”;

             B.      CBD Reset: “been proven to have many health benefits in the areas of . . .

chronic pain, inflammation,” “I have severe back and neck stiffness from 2 car wrecks, and have



                                                   6

      Case 3:19-cv-00752 Document 1 Filed 08/26/19 Page 6 of 23 PageID #: 6
undergone 4 disc replacements and fusion. Nothing I took helped, including other CBD oils, and

I spent most days in bed. Starting with Day 1of Reset 2400, the stiffness was almost completely

gone! I am mobile again.”;

             C.    Dino-Min: “can help support the body’s natural defenses to better deal with

such things as: Chronic diarrhea, chronic constipation, gas and bloating Leaky gut syndrome

(particles entering the blood that shouldn’t) Inflammatory bowel disorders Candida (yeast)

overgrowth Bacterial infections Common colds and flu Inflammation throughout the body

Autoimmune reactions (immune system attacks the body) Candida (yeast) overgrowth,” “Helps

support elimination of toxins and heavy metals,” “Helps support normal response to pain”;

             D.    Earth Wash: “get rid of head lice”;

             E.    Ionyte: “Helps sooth [sic] cuts, burns, bruises, insect bites and stings”;

             F.    Mello-Tonin: “Helps protect against electromagnetic radiation”;

             G.    Nuovi Firming Masque: “facelift in a bottle,” “helps tone the underlying

muscles,” “helps decrease skin damage,” “helps combat acne, inflammation”;

             H.    Nuovi Skin Toner: “helps to soothe cuts, burns, bug bites, bruises, sunburn, and

sore muscles”;

             I.    pH-FX: “May Help Support: . . . Body’s ability to fight inflammation”; and

             J.    SlimUp: “helps support . . . healthy cholesterol levels,” “helps to support

management of inflammation.”

       22.         FDA reviewed Defendants’ labeling in March 2019 and identified disease

claims and structure/function claims, including but not limited to the following:

             A.    AquaLyte: “Helps support healthy cholesterol, heart cells, and helps regulate

blood sugar,” “I had a rash on my back and ankles. The ointments and dermatologist didn’t help.



                                                 7

     Case 3:19-cv-00752 Document 1 Filed 08/26/19 Page 7 of 23 PageID #: 7
But after just 7 days on AquaLyte the rash was almost gone,” “For 15 yrs. I suffered with stomach

pain, gas, and tenderness. After 2 days on AquaLyte all the pain was gone and it never came

back”;

               B. Body Mass Reset: “reduces constipation,” “helps relieve inflammation of urinary

tract,” “helps cleanse the body of parasites”;

               C. GH-C: “A 2009 study out of Auburn University discovered that curcumin is

literally 400 times more potent than Metformin (a common diabetes drug) in activating AMPK

which helps support healthy insulin sensitivity,” “This past year Phytotherapy Research published

the results of an amazing study showing curcumin was as effective as Prozac in helping support

the body to manage depression”;

               D. Miracle Facelift Masque: “tightens . . . facial muscles”; and

               E.   Q-min: “CoQ10 has been used in medical practices for decades, especially in the

case of supporting the medical treatment of heart problems.”

         23.        As of July 2019, the products identified in Paragraph 22 no longer appear on

Defendants’ company website.

         24.        The claims described in Paragraphs 21 and 22 above demonstrate that these

products are drugs because they are intended: (a) to cure, mitigate, treat, or prevent diseases,

including inflammation, chronic diarrhea, bacterial infections, head lice, and allergies; and/or (b)

to affect the structure or function of the body by, among other things, toning muscles. See 21

U.S.C. § 321(g)(1)(B) and (C).

         25.        A drug is a “new drug” if “the composition of which is such that such drug is not

generally recognized, among experts qualified by scientific training and experience to evaluate the

safety and effectiveness of drugs, as safe and effective for use under the conditions prescribed,



                                                    8

     Case 3:19-cv-00752 Document 1 Filed 08/26/19 Page 8 of 23 PageID #: 8
recommended, or suggested in the labeling thereof.” 21 U.S.C. § 321(p)(1). For a product to be

deemed “generally recognized as safe and effective” (“GRAS/E”), it must have substantial

evidence of safety and effectiveness. See 21 U.S.C. § 355(d). If it is an over-the-counter (“OTC”)

drug, the product must comply with a monograph established pursuant to an FDA regulation. 21

C.F.R. § 330.1.

       26.     Defendants’ drugs listed in Paragraphs 21 and 22 above lack substantial evidence

of safety and effectiveness. There are no published adequate and well-controlled investigations to

show that these drugs are GRAS/E for any use and, therefore, qualified experts cannot come to a

consensus opinion concerning the effectiveness of these products.

       27.     Because Defendants’ drugs are not GRAS/E, they are new drugs.

       28.     A drug that is a “new drug” within the meaning of the Act is prohibited from being

introduced or delivered for introduction into interstate commerce unless FDA has approved a new

drug application or abbreviated new drug application for that drug, or the drug is exempt from

approval under an investigational new drug application. See 21 U.S.C. § 355(a), (b), (i), and (j).

       29.     FDA searched its records and found no new drug applications, abbreviated new

drug applications, or investigational new drug applications for Defendants’ new drugs listed in

Paragraphs 21 and 22 above. Moreover, Defendants’ drugs do not conform to the OTC monograph

set forth in 21 C.F.R. § 330.1, or any other OTC drug monograph. Therefore, Defendants’ products

are unapproved new drugs within the meaning of the Act, 21 U.S.C. § 355(a).

       30.     Defendants violate 21 U.S.C. § 331(d) by introducing or delivering for

introduction, or causing to be introduced or delivered for introduction, into interstate commerce

new drugs, as defined by 21 U.S.C. § 321(p), that are neither approved pursuant to 21 U.S.C.

§ 355(a) nor exempt from approval pursuant to 21 U.S.C. § 355(i).



                                                 9

     Case 3:19-cv-00752 Document 1 Filed 08/26/19 Page 9 of 23 PageID #: 9
                                 Adulterated Dietary Supplements

       31.     The Act defines “dietary supplement” as “a product (other than tobacco) intended

to supplement the diet that bears or contains one or more of the following dietary ingredients: a

vitamin; a mineral; an herb or other botanical; an amino acid; a dietary substance for use by man

to supplement the diet by increasing the total dietary intake; or a concentrate, metabolite,

constituent, extract or combination of [any of them].” 21 U.S.C. § 321(ff). A dietary supplement

must not be “represented for use as a conventional food or as a sole item of a meal or the diet” and

must be “labeled as a dietary supplement.” Id.

       32.     Many of Defendants’ products, including AquaLyte, Bee Gold, Beta Factor, Body

Mass Reset, Dino-Min, GH-C, Ionyte, Mello-Tonin, SlimUp, TrimUp, and Vibrant Energy Drink

fall within the Act’s definition of a dietary supplement, because they are not represented for use

as a conventional food or as a sole item of a meal, they each contain at least one ingredient that is

a “dietary ingredient,” as defined in 21 U.S.C. § 321(ff), and they are labeled as dietary

supplements.

       33.     The Act deems a dietary supplement to be adulterated if it is not prepared, packed,

or held in conformance with the current good manufacturing practice regulations for dietary

supplements set forth at 21 C.F.R. Part 111 (“Dietary Supplement CGMP”).                 21 U.S.C.

§ 342(g)(1).

       34.     The Dietary Supplement CGMP regulations are designed to ensure the quality of

dietary supplements. These regulations apply to any person who manufactures, packages, labels,

or (subject to an exception not relevant here) holds dietary supplements. These regulations require

such persons to control all aspects of their processes and procedures to ensure compliance with




                                                 10

    Case 3:19-cv-00752 Document 1 Filed 08/26/19 Page 10 of 23 PageID #: 10
established specifications for identity, purity, strength, composition, and limits on certain types of

contamination.

        35.        FDA investigators inspected Defendants’ Facility between October 30 and

November 7, 2017 (the “October 2017 Inspection”). The October 2017 Inspection established that

the dietary supplements Defendants distribute are adulterated within the meaning of 21 U.S.C.

§ 342(g)(1), in that they have been prepared, packed, or held in a manner that does not conform to

Dietary Supplement CGMP.

        36.        During the October 2017 Inspection, FDA investigators documented numerous

deviations from the Dietary Supplement CGMP regulations, including but not limited to:

              A.      Failure to establish specifications to assure that the products they receive for

labeling as dietary supplements are adequately identified and consistent with the purchase order

(see 21 C.F.R. § 111.70(f));

              B.      Failure to establish specifications for the labeling of their dietary supplements,

including specifications to ensure accuracy during the labeling process (see 21 C.F.R.

§ 111.70(g));

              C.      Failure to establish specifications for their labels (see 21 C.F.R. § 111.70(d));

              D.      Failure to establish and follow written procedures that specify responsibilities

for quality control (see 21 C.F.R. § 111.103);

              E.      Failure to identify each unique lot within each shipment of received product in

a manner that allows Defendants to trace the lot to the supplier, the date received, the name of the

received product, the status of the received product (e.g., quarantined, approved, or rejected), and

to the product that Defendants labeled and distributed as dietary supplements (see 21 C.F.R.

§ 111.165(d)(1));



                                                    11

     Case 3:19-cv-00752 Document 1 Filed 08/26/19 Page 11 of 23 PageID #: 11
              F.      Failure to establish and follow written procedures to review and investigate

product complaints (see 21 C.F.R. § 111.570(b)(2));

              G.      Failure to make and keep records of any material review and disposition

decision on a returned dietary supplement (see 21 C.F.R. § 111.535(b)(2)); and

              H.      Failure to prepare batch production records that document labeling operations

at the time Defendants are labeling their products (see 21 C.F.R. § 111.260(k)).

        37.        Defendants violate 21 U.S.C. § 331(a), by introducing or delivering for

introduction, or causing the introduction or delivery for introduction, into interstate commerce

articles of food (dietary supplements) that are adulterated within the meaning of 21 U.S.C.

§ 342(g)(1), in that they have been prepared, packed, or held under conditions that do not meet the

Dietary Supplement CGMP regulations, 21 C.F.R. Part 111.

        38.        Defendants violate 21 U.S.C. § 331(k), by causing articles of food (dietary

supplements) to become adulterated within the meaning of 21 U.S.C. § 342(g)(1), while such

articles are held for sale after shipment of one or more of their components in interstate commerce.

                                   Misbranded Dietary Supplements

        39.        The Act deems a dietary supplement to be misbranded unless its label or labeling,

among other things: correctly reports the serving size; bears nutrition information in a Supplement

Facts panel; properly declares dietary ingredients; provides the name of individual ingredients;

declares the percent daily value of ascorbic acid; identifies the product by using the term “dietary

supplement”; and includes a domestic address or domestic phone number through which the

responsible person may receive a report of a serious adverse event with the dietary supplement.

21 U.S.C. § 343(i)(2), (q)(1)(A), (q)(5)(F), (s)(2)(B), and (y).




                                                  12

     Case 3:19-cv-00752 Document 1 Filed 08/26/19 Page 12 of 23 PageID #: 12
       40.        Several of Defendants’ dietary supplements are misbranded within the meaning of

the Act, 21 U.S.C. § 343. For example,

             A.      The labels for Bee Gold, Dino-Min, and TrimUp incorrectly state their serving

size in violation of 21 U.S.C. § 343(q)(1)(A), 21 C.F.R. §§ 101.9(b) and 101.12(b);

             B.      The labels for Bee Gold and Vibrant Energy Drink fail to bear a Supplement

Facts panel in violation of 21 U.S.C. § 343(q)(5)(F), 21 C.F.R. § 101.36; and

             C.      The label for Bee Gold improperly declares dietary ingredients that, because

they are not present or are present in amounts that can be declared as zero, should not be included

on the label in violation of 21 U.S.C. § 343(q)(5)(F), 21 C.F.R. §§ 101.36(b)(2) and 101.9(c).

       41.        As of October 2017, Defendants held for sale and/or distributed additional products

that were misbranded within the meaning of the Act, 21 U.S.C. § 343, as follows:

             A. The AquaLyte label declared “Coral Minerals,” but failed to list each individual

ingredient in violation of 21 U.S.C. § 343(i)(2), 21 C.F.R. §§ 101.4(a) and 101.36(c)(2);

             B. The label for AquaLyte failed to declare the percent daily value of ascorbic acid, in

violation of 21 U.S.C. § 343(q)(5)(F), 21 C.F.R. §§ 101.36(b)(2) and 101.9(c)(8)(iv);

             C. The label for Body Mass Reset failed to consistently identify the product as a dietary

supplement as part of the statement of identity in violation of 21 U.S.C. § 343(s)(2)(B), 21 C.F.R.

§ 101.3(g); and

             D. The label for Body Mass Reset failed to include a street address or phone number

through which the responsible person may receive a report of a serious adverse event, in violation

of 21 U.S.C. § 343(y).

       42.        As of July 2019, the products identified in Paragraph 41 no longer appear on

Defendants’ company website.



                                                  13

    Case 3:19-cv-00752 Document 1 Filed 08/26/19 Page 13 of 23 PageID #: 13
       43.     Defendants violate 21 U.S.C. § 331(a) by introducing or delivering for

introduction, or causing to be introduced or delivered for introduction, into interstate commerce

articles of food (dietary supplements) that are misbranded within the meaning of 21 U.S.C. § 343.

       44.     Defendants violate 21 U.S.C. § 331(k) by causing articles of food (dietary

supplements) to become misbranded within the meaning of 21 U.S.C. § 343 while such articles

are held for sale after shipment of one or more of their components in interstate commerce.

Adulterated Device

       45.     The Act defines a “device” as “an instrument, apparatus, implement, machine,

contrivance, implant, in vitro reagent, or other similar or related article, including any component,

part, or accessory which is . . . intended for use in the diagnosis of disease or other conditions, or

in the cure, mitigation, treatment, or prevention of disease in man . . . or intended to affect the

structure or any function of the body of man . . . and which does not achieve its primary intended

purposes through chemical action . . . and which is not dependent upon being metabolized for the

achievement of its primary intended purposes.” 21 U.S.C. § 321(h) (emphasis added).

       46.     Energy FX is “a highly energized, non-toxic (safe enough to drink) liquid inside a

pendant that is to be worn as a necklace, carried in a pocket, or attached to your pet’s collar.” 100-

3B    Energy    FX-Sleek     Stainless   Steel   for   Adult,    Kids,   and    Pets,   Basic    Reset

http://www.basicreset.com/index.php?getpage=store&getsec=catalog&page=item&itemid=80&t

heme=1&xpage=category (last visited July 24, 2019) (“Energy FX Online Catalog Listing”).

       47.     Energy FX is a device within the meaning of the Act, 21 U.S.C. § 321(h), because

it is intended for use: (a) in the cure, mitigation, treatment, or prevention of disease, including but

not limited to leukemia; and (b) to affect the structure or function of the body of man by, among

other things, “strengthen[ing] [consumers] natural bio-energy keeping [consumers] strong against



                                                  14

     Case 3:19-cv-00752 Document 1 Filed 08/26/19 Page 14 of 23 PageID #: 14
the onslaught of EMF waves (electromagnetic frequency) produced from electrical devices and

Wi-Fi.” Energy FX Online Catalog Listing. Additionally, Energy FX does not achieve its primary

intended purposes through chemical action within or on the body of man or other animals and is

not dependent upon being metabolized, but achieves its primary intended purposes by creating a

“Protective Shield Against Electromagnetic Frequencies.” Id.

        48.      Defendants’ labeling includes the following claims related to Defendants’ Energy

FX:

              A. “[S]trengthen your natural bio-energy, keeping you strong against the onslaught of

EMF waves (electromagnetic frequency) produced from electrical devices and Wi-Fi.”;

              B. “Even if you don’t ‘feel’ any different wearing Energy FX, you can rest assured

that you are being protected. Many have reported . . . a decrease in pain.”; and

              C. “Because of the possible link to childhood leukemia Electormagnetic [sic]

Frequencies have been classified as possible carcinogens in 1998 by the National Environmental

Health Institute (NIEHS) and in 2001 by the International Agency for Research on Cancer (IARC)

of the World Health Organization.”

        49.      The claims described in Paragraph 48 above demonstrate that Defendants’ Energy

FX is a device within the meaning of the Act because it is intended to cure, mitigate, treat, or

prevent diseases or affect the structure or any function of the body of man and achieves its primary

intended purposes not through chemical action or by being metabolized.

        50.      The Medical Device Amendments of 1976 classified medical devices into one of

three categories—Class I, II, or III. 21 U.S.C. § 360c. A device’s class determines the type of

regulatory controls to which it is subject and any review and marketing authorization it must go

through prior to marketing.



                                                 15

      Case 3:19-cv-00752 Document 1 Filed 08/26/19 Page 15 of 23 PageID #: 15
       51.        A Class III device is adulterated if: (1) it is required to have in effect an approved

application for premarket approval under 21 U.S.C. § 360e(a); (2) there is no FDA-approved

application for premarket approval in effect for such device; and (3) it is not exempt from

premarket approval as an investigational device under 21 U.S.C. § 360j(g).                  21 U.S.C.

§ 351(f)(1)(B).

       52.        Devices that are introduced or delivered for introduction into interstate commerce

for commercial distribution after May 28, 1976, are automatically classified into Class III as a

matter of law. 21 U.S.C. §§ 360c(f)(1) and 360e(a). Those devices remain in Class III and require

premarket approval unless and until FDA, by written order, reclassifies the devices into Class I or

II or FDA issues a written order finding the device to be substantially equivalent to a legally

marketed predicate device. 21 U.S.C. § 360c(i).

       53.        FDA determines whether new devices are substantially equivalent to predicate

devices by means of the premarket notification procedures set out in 21 U.S.C. § 360(k). See also

21 CFR Part 807, Subpart E. In general, manufacturers are required to submit a 510(k) premarket

notification for any device that is being introduced into commercial distribution for the first time.

21 C.F.R. § 807.81(a)(1).

       54.        Alternatively, a sponsor of a device introduced or delivered for introduction into

interstate commerce for commercial distribution after May 28, 1976, with low to moderate risk

may submit a direct de novo classification request to FDA to determine whether the device is

appropriate for classification into Class I or II if there is no legally marketed predicate device and

the sponsor provides information demonstrating that general controls, or a combination of general

controls and special controls, are sufficient to provide a reasonable assurance of safety and

effectiveness of the device. 21 U.S.C. § 360c(f)(2).



                                                   16

    Case 3:19-cv-00752 Document 1 Filed 08/26/19 Page 16 of 23 PageID #: 16
       55.        Defendants’ device, Energy FX, is a Class III device by law because it is a device

intended for human use and was not introduced or delivered for introduction into interstate

commerce for commercial distribution before May 28, 1976, and it does not meet the exemptions

set forth in 21 U.S.C. § 360c(f)(1).

       56.        Defendants’ device does not have an approved application for premarket approval

pursuant to 21 U.S.C. § 360e(a) or an effective investigational device exemption under 21 U.S.C.

§ 360j(g).

       57.        Defendants’ device, Energy FX, is adulterated within the meaning of 21 U.S.C.

§ 351(f)(1)(B).

       58.        Defendants violate 21 U.S.C. § 331(a) by introducing or delivering for introduction,

or causing the introduction or delivery for introduction, into interstate commerce of a device that

is adulterated within the meaning of 21 U.S.C. § 351(f)(1)(B).

                                           Misbranded Device

       59.        A device is deemed to be misbranded if a premarket notification for such device

was not provided as required under 21 U.S.C. § 360(k). 21 U.S.C. § 352(o).

       60.        Premarket notification is required for any device that is, inter alia, being introduced

into commercial distribution for the first time. 21 C.F.R. § 807.81(a)(1).

       61.        The premarket notification required under 21 U.S.C. § 360(k) is deemed satisfied

when a premarket approval application or a de novo classification request is pending before FDA.

21 C.F.R. § 807.81(b).

       62.        Defendants did not submit a premarket notification to FDA for the device that they

have been introducing and delivering for introduction, and/or causing the introduction or delivery

for introduction, into interstate commerce for commercial distribution.



                                                    17

    Case 3:19-cv-00752 Document 1 Filed 08/26/19 Page 17 of 23 PageID #: 17
       63.     Defendants’ device is misbranded within the meaning of 21 U.S.C. § 352(o).

       64.     Defendants violate 21 U.S.C. § 331(a) by introducing or delivering for introduction,

or causing the introduction or delivery for introduction, into interstate commerce a device that is

misbranded within the meaning of 21 U.S.C. § 352(o).

                                        Previous Violations

       65.     Defendants have previously been in violation of the Act, as documented by FDA

investigators during inspections conducted from April 25–27, 2012 (the “2012 Inspection”), March

2–7, 2016 (the “2016 Inspection”), and March 20–27, 2017 (the “March 2017 Inspection”).

       66.     During these inspections, FDA investigators observed Dietary Supplement CGMP

deviations many of which were the same or similar to CGMP deviations observed during FDA’s

October 2017 Inspection including, but not limited to: the failure to establish specifications, failure

to establish a quality control system, and the failure to identify each unique lot within each

shipment of received product. Additionally, during the 2012 inspection, FDA investigators

identified potential drug claims on Defendants’ labeling.

       67.     FDA repeatedly warned Mr. Kaufman and the company about many of their

ongoing violations. At the close of each inspection, FDA investigators issued a List of Inspectional

Observations (“Form FDA 483”) to, and discussed the observations with, Mr. Kaufman.

       68.     On July 1, 2016, FDA issued a Warning Letter to Mr. Kaufman and Basic

Reset/Biogenyx, informing them that they were introducing into interstate commerce adulterated

dietary supplements and misbranded dietary supplements, and described multiple Dietary

Supplement CGMP violations and ways in which they had misbranded some of their dietary

supplements. The Warning Letter also informed them that they were introducing into interstate

commerce unapproved new drugs (AquaLyte, Bee Gold, Beta Factor, and Ionyte).



                                                  18

    Case 3:19-cv-00752 Document 1 Filed 08/26/19 Page 18 of 23 PageID #: 18
       69.     Mr. Kaufman has repeatedly promised to correct the Dietary Supplement CGMP

deficiencies observed by FDA. Specifically, in a March 18, 2016 letter, Mr. Kaufman stated that

within 90–120 days he would implement resolutions to all observations cited in the 2016 Form

FDA 483. But, as discussed above, FDA investigators observed many of the same Dietary

Supplement CGMP deficiencies during subsequent inspections. Similarly, in response to the

Warning Letter, Mr. Kaufman sent FDA a letter dated July 25, 2016, stating that he had, among

other things, “revised [Basic Reset/Biogenyx’s] website to remove any reference to medical

claims” and “revised product labels to meet requirements.” However, during the October 2017

Inspection, FDA found many of the same or similar dietary supplement misbranding issues still

ongoing. Additionally, as recently as July 2019, Defendants are still making disease claims and

structure/function claims for many of their products. Similarly, in an April 14, 2017, letter to FDA,

Mr. Kaufman stated that he had reached out to a law firm that would help him address all the

observations cited in the March 2017 Form FDA 483 within the next thirty days. But, as mentioned

above, FDA investigators observed many of the same or similar violations during the October

2017 Inspection. Defendants have not responded to the October 2017 Form FDA 483.

       70.     Based on the foregoing, Plaintiff believes that, unless restrained by this Court,

Defendants will continue to violate the Act in the manner set forth above.

       WHEREFORE, Plaintiff respectfully requests that the Court:

        I.     Permanently restrain and enjoin, under 21 U.S.C. § 332(a), Defendants, and each

and all of their directors, officers, agents, representatives, employees, attorneys, successors,

assigns, and any and all persons in active concert or participation with any of them, from directly

or indirectly doing or causing to be done any of the following acts:




                                                 19

    Case 3:19-cv-00752 Document 1 Filed 08/26/19 Page 19 of 23 PageID #: 19
                    A.     Violating 21 U.S.C. § 331(d), by introducing or delivering for

introduction, or causing to be introduced or delivered for introduction, into interstate commerce

new drugs, as defined by 21 U.S.C. § 321(p), that are neither approved pursuant to 21 U.S.C.

§ 355(a) nor exempt from approval pursuant to 21 U.S.C. § 355(i);

                    B.     Violating 21 U.S.C. § 331(a), by introducing or delivering for

introduction, or causing to be introduced or delivered or introduction, into interstate commerce

articles of food (including but not limited to dietary supplements) that are adulterated within the

meaning of 21 U.S.C. § 342(g)(1) and/or misbranded within the meaning of 21 U.S.C. § 343 and

a device that is adulterated within the meaning of 21 U.S.C. § 351(f)(1)(B) and misbranded within

the meaning of 21 U.S.C. § 352(o); and

                    C.     Violating 21 U.S.C. § 331(k), by causing articles of food (including but

not limited to dietary supplements) to become adulterated within the meaning of 21 U.S.C.

§ 342(g)(1) and/or misbranded within the meaning of 21 U.S.C. § 343, which such articles are held

for sale after shipment of one or more of their components in interstate commerce;

       II.     Permanently restrain and enjoin, under 21 U.S.C. § 332(a), Defendants, and each

and all of their directors, officers, agents, representatives, employees, attorneys, successors,

assigns, and any and all persons in active concert or participation with any of them, from

introducing or delivering for introduction, or causing the introduction or delivery for introduction,

into interstate commerce any drugs, articles of food (including dietary supplements), or devices

unless and until:

                    A.     An approved new drug application, an abbreviated new drug

application, or an investigational new drug application filed pursuant to 21 U.S.C. § 355(b), (j), or

(i) is in effect for such drug; or Defendants have removed from (1) labeling; (2) promotional



                                                 20

    Case 3:19-cv-00752 Document 1 Filed 08/26/19 Page 20 of 23 PageID #: 20
materials; (3) websites owned, controlled by, or related to Defendants; and (4) any other media

over which Defendants have control, all representations about the intended use(s) of Defendants’

products that cause such products to be drugs as defined by the Act;

                 B.        Defendants’ facilities, methods, processes, and controls used to receive,

label, hold, and distribute dietary supplements are established, operated, and administered in

conformity with Dietary Supplement CGMP and the Act, in a manner acceptable to FDA;

                 C.        Defendants’ dietary supplement labeling complies with 21 U.S.C. § 343

and applicable regulations, in a manner acceptable to FDA; and

                 D.        Defendants’ device is the subject of an approved application for

premarket approval under 21 U.S.C. § 360e(a), the subject of an investigational device exemption

under 21 U.S.C. § 360j(g), the subject of a cleared premarket notification under 21 U.S.C. § 360(k),

or the subject of a grant of de novo classification from FDA under 21 U.S.C. § 360c(f)(2); or

Defendants have removed all representations about the intended use(s) of Defendants’ product that

causes such product to be a device as defined by the Act from (1) labeling; (2) promotional

materials; (3) websites owned, controlled by, or related to Defendants; and (4) any other media

over which Defendants have control;

       III.    Order that FDA be authorized pursuant to this injunction to inspect Defendants’

places of business, and all records relating to the receipt, labeling, holding, and distribution of all

of Defendants’ products, including drugs, articles of food (including dietary supplements), and

devices, to ensure continuing compliance with the terms of the injunction, the costs of such

inspections to be borne by Defendants at the rates prevailing at the time the inspections are

accomplished; and




                                                  21

    Case 3:19-cv-00752 Document 1 Filed 08/26/19 Page 21 of 23 PageID #: 21
      IV .     Order that Plaintiff be granted judgment for its costs herein, and that this Court

grant such other and further relief as it deems just and proper.
                ~
DATED this~      day of August, 2019.

                                                      Respectfully submitted,


                                                      DONALD Q. COCHRAN
                                                      United States Attorney

                                                      s/ Christopher C. Sabis
                                                      CHRISTOPHER C. SABIS, BPR #030032
                                                      Assistant United States Attorney
                                                      110 9th Avenue South, Suite A-961
                                                      Nashville, Tennessee 37203-3870
                                                      Tel. : (615) 736-5151
                                                      Fax: (615) 401-6626
                                                      E-mail : christopher.sabis@usdoj.gov

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General
                                                      Civil Division

                                                      GUSTAV W. EYLER
                                                      Director,
                                                      Consumer Protection Branch

                                                      ANDREW CLARK
                                                      Assistant Director

                                                      s/ Charles J. Biro
                                                      CHARLES J. BIRO
                                                      Trial Attorney
                                                      Consumer Protection Branch
                                                      Department of Justice, Civil Division
                                                      P.O. Box 386
                                                      Washington, D.C. 20044-0386
                                                      Tel.: (202) 307-0089
                                                      E-mail: Charles.Biro@usdoj.gov



                                                 22


  Case 3:19-cv-00752 Document 1 Filed 08/26/19 Page 22 of 23 PageID #: 22
Of Counsel:

ROBERT P. CHARROW
General Counsel

STACY AMIN
Chief Counsel
Food and Drug Administration
Deputy General Counsel,
Department of Health and Human Services

ANNAMARIE KEMPIC
Deputy Chief Counsel, Litigation

LAURA AKOWUAH
Associate Chief Counsel
Office of the Chief Counsel
Food and Drug Administration
10903 New Hampshire Avenue,
Bldg. 32, Room 4381
Silver Spring, MD 20993-0002
Tel.: (301) 796-7912
E-mail: laura.akowuah@fda.hhs.gov




                                          23

    Case 3:19-cv-00752 Document 1 Filed 08/26/19 Page 23 of 23 PageID #: 23
